Exhibit 10.24

 



CONSORTEUM HOLDINGS, INC.

INCENTIVE STOCK OPTION PLAN

 

 

1. PURPOSE.

 

This Incentive Stock Option Plan (the "Plan") is intended to promote the best
interests of the Corporation and its shareholders by enabling the Corporation to
attract and retain persons of ability as employees, providing an incentive to
employees of the Corporation by affording them an equity participation in the
Corporation and rewarding those employees who contribute to the operating
progress and earning power of the Corporation.

 

2. DEFINITIONS.

 

The following terms shall have the following meanings when used in the Plan
unless the context clearly otherwise requires:

 

(a) "Board of Directors" means the Board of Directors of the Corporation.

 

(b) "Code" means the Internal Revenue Code on the date hereof, as amended, or
any successor provisions.

 

(c) "Controlling Participant" means any Eligible Employee who, immediately
before any Option is granted to that particular Eligible Employee, directly or
indirectly possesses more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation (or any parent or subsidiary
corporation thereof, as such terms are defined in Section 425(e) and (f) of the
Code, respectively).

 

(d) "Corporation" means Consorteum Holdings, Inc., a Nevada corporation, and any
subsidiary corporation, as defined in Section 425(f) of the Code, to which the
Board of Directors has determined to extend the application of this Plan.

 

(e) "Eligible Employee" means any employee of the Corporation.

 

(f) "Exercise Price" means the price at which a share of Incentive stock may be
purchased by a particular Participant pursuant to the exercise of an Option, as
determined in accordance with Article 7 hereof.

 

(g) "Incentive Stock" means the Common Stock of the Corporation, par value of
$0.001 per share, issued pursuant to this Plan.

 

(h) "Incentive Stock Option Agreement" means an agreement by and between a
Participant and the Corporation setting forth the specific terms and conditions
of an Option as well as the specific terms and conditions under which Incentive
Stock may be purchased by such Participant pursuant to the exercise of such
Option. Such Incentive Stock Option Agreement shall be subject to the provisions
of this Plan (which Plan shall be incorporated by reference into the Agreement)
and shall contain such provisions as the Board of Directors, in its sole
discretion, may authorize.

1

 

 

(i) "Option" means the right of a Participant to purchase shares of Incentive
Stock in accordance with the terms of this Plan and the Incentive Stock Option
Agreement between such Participant and the Corporation.

 

(j) "Participant" means any Eligible Employee who is designated (in accordance
with the provisions of Article 5 of this Plan) to be granted an Option and who
is a party to an Incentive Stock Option Agreement.

 

(k) "Stock Option Committee" means any committee chosen by the Board of
Directors to implement, interpret and administer this Plan.

 

3. ADOPTION AND ADMINISTRATION OF PLAN.

 

This Plan shall become effective upon its adoption by the Board of Directors;
provided, however, that the shareholders of the Corporation shall approve this
Plan, in accordance with applicable state law, within twelve (12) months before
or after the adoption of this Plan by the Board of Directors. Upon such
effectiveness, except as expressly limited in Articles 4 and 7 of this Plan and
§§5(d) and 6(c) of this Plan, any action taken by the Board of Directors with
respect to the implementation, interpretation or administration of this plan
shall be final, conclusive and binding; provided, however, that to the extent
not prohibited by the Business Corporation Law of 1988 of the Commonwealth of
Pennsylvania, as amended, the Articles of the Corporation, the Bylaws of the
Corporation or the Code, the Board of Directors may delegate (by resolutions
adopted prior to or after the effectiveness of this Plan) any or all of its
responsibilities hereunder to the Stock Option Committee and all references
herein or in any Incentive Stock Option Agreement to the Board of Directors
shall, to the extent applicable, be deemed to refer to and include the Stock
Option Committee.

 

4. TOTAL NUMBER OF SHARES OF INCENTIVE STOCK.

 

The number of shares of Incentive Stock which may be issued in the aggregate by
the Corporation under this Plan pursuant to the exercise of Options granted
hereunder shall not be more than Fifty Million (50,000,000), which number may be
increased only by a resolution adopted by the Board of Directors and approved
within twelve (12) months after such adoption by the shareholders of the
Corporation in accordance with applicable state law.

 

Such shares of Incentive Stock may be issued out of the authorized and unissued
or reacquired Common Stock of the Corporation. Any shares subject to an Option
which expires or is terminated unexercised as to such shares may again be
subject to an Option under this Plan. To the extent there shall be any
adjustment pursuant to the provisions of Article 11 hereof, the aforesaid number
of shares shall be appropriately so adjusted.

2

 

 

5. ELIGIBILITY AND AWARDS.

 

The Board of Directors shall designate, at any time, and from time to time
thereafter: a) the Eligible Employees of the Corporation who shall be granted an
Option; b) the number of shares of Incentive Stock which each Eligible Employee
so designated may purchase pursuant to the exercise of an Option; c) the
Exercise Price for each designated Eligible Employee; d) the other terms of each
Eligible Employee's Option, including, without limitation, the term during which
such Option shall be in effect, which term shall not be greater than ten (10)
years for any Option, and provided, however, that the term shall not be greater
than five (5) years for any Option granted to a Controlling Participant; and e)
the restrictions, if any, applicable to the shares of Incentive Stock which each
Eligible Employee so designated may purchase.

 

6. GRANT, EXERCISE AND TERMINATION OF OPTIONS.

 

 

(a) As soon as practicable after a designation is made by the Board of Directors
pursuant to Article 5 hereof, the appropriate officer or officers of the
Corporation shall give notice (written or oral) to such effect to each Eligible
Employee of the Corporation so designated, which notice shall be accompanied by
a copy or copies of the Incentive Stock Option Agreement to be executed by such
Eligible Employee.

 

(b) Upon receipt of the notice specified in §6(a) hereof, an Eligible Employee
so designated shall have an Option, and shall thereby become and be a
Participant, only after the due execution by such Eligible Employee and the
Corporation of an Incentive Stock Option Agreement (in such number as the Board
of Directors shall determine) within such number of days from the giving of such
notice as shall be specified in such notice (unless waived by the Corporation).

 

(c) Any Option granted pursuant to this Plan must be granted within ten (10)
years from the date that this Plan is adopted by the Board of Directors or this
Plan is approved by the stockholders of the Corporation, whichever is earlier.

 

(d) An Option of a Participant may be exercised during the period such Option is
in effect and as set forth herein and in the Incentive Stock Option Agreement,
and only if compliance with all applicable Federal and state securities laws can
be effected, and may be exercised only by: i) such Participant's completion,
execution and delivery to the Corporation of a notice of such Participant's
exercise of such Option and an "investment letter" (if required by the
Corporation) as supplied by the Corporation; and ii) the payment to the
Corporation of the aggregate Exercise Price, as provided under Article 8 hereof,
for the shares of Incentive Stock to be purchased pursuant to such exercise (as
shall be specified by such Participant in such notice) in accordance with the
terms of this Plan and the Incentive Stock Option Agreement. Except as
specifically provided by a duly executed Incentive Stock Option Agreement or
unless waived by the Board of Directors, an Option or any of the rights
thereunder may be exercised by such Participant only, and may not be transferred
or assigned, voluntarily, involuntarily or by operation of law (including,
without limitation, the laws of bankruptcy, intestacy, descent and distribution
and succession).

3

 

 

(e) Notwithstanding any terms or provisions of this Plan to the contrary, the
Board of Directors may delegate to the appropriate officer or officers of the
Corporation the authority to prepare, execute and deliver any Incentive Stock
Option Agreement reflecting any option granted under this Plan; provided,
however, that any such incentive Stock Option Agreement shall be consistent with
the terms and conditions of this Plan.

 

7. PURCHASE PRICE OF INCENTIVE STOCK.

 

The determination of the Exercise Price shall be made by the Board of Directors,
in its sole discretion, it being understood that the Exercise Price may not be
less than one hundred percent (100%) of the fair market value of the shares of
Common Stock of the Corporation on the date that such Option shall be granted;
provided, however, that, if an Option shall be granted to a Controlling
Participant, the Exercise Price may not be less than one hundred ten percent
(110%) of the fair market value of the shares of Common Stock of the Corporation
on the date that such Option is granted. The fair market value of the shares of
Incentive Stock of the Corporation shall be determined for purposes of this Plan
by the Board of Directors in accordance with the Code, and such determination
shall be final, conclusive and binding upon each Participant and the Corporation
for all purposes of this Plan.

 

8. PAYMENT FOR SHARES OF INCENTIVE STOCK.

 

Payment by each Participant for the shares of Incentive Stock purchased
hereunder shall be made by good check or in accordance with the terms of any
Incentive Stock Option Agreement executed by such Participant.

 

9. COSTS AND EXPENSES.

 

All costs and expenses with respect to the adoption, implementation,
interpretation and administration of this Plan shall be paid by the Corporation;
provided, however, that except as otherwise specifically provided in this Plan
or the applicable Incentive Stock Option Agreement between the Corporation and a
Participant, the Corporation shall not be obligated to any costs or expenses
(including legal fees) incurred by any Participant in connection with any
Incentive Stock Option Agreement, this Plan or any Option or Incentive held by
any Participant.

 

10. NO PRIOR RIGHT OF AWARD.

 

Nothing in this Plan shall be deemed to give any officer or employee of the
Corporation, or such person's legal representatives or assigns, or any other
person or entity claiming under or through such person, any contract or other
right to participate in the benefits of this Plan. Nothing in this Plan shall be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Corporation shall continue to employ any individual
(whether or not a Participant). This Plan shall not affect in any way the right
of the Corporation to terminate the employment of any individual (whether or not
a Participant) at any time and for any reason whatsoever. No change of a
Participant's duties as an employee of the Corporation shall result in a
modification of the terms of any rights of such Participant under this Plan or
any Incentive Stock Option Agreement executed by such Participant.

4

 

 

11. CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the shareholders of the Corporation and the
provisions of the Articles of Incorporation of the State of Nevada, as amended,
the number of shares of Incentive Stock represented by the unexercised portion
of an Option and the number of shares of Incentive Stock which has been
authorized or reserved for issuance hereunder (whether such shares are unissued,
reacquired or subject to an Option that expired, was surrendered or terminated
unexercised as to such shares), as well as the Exercise Price of a share of
Incentive Stock represented by the unexercised portion of an Option, shall be
proportionately adjusted for: a) a division, combination or reclassification of
any of the shares of Common Stock of the Corporation; or b) a dividend payable
in shares of Common Stock of the Corporation.

 

12. AMENDMENT OR TERMINATION OF PLAN.

 

Except as otherwise provided herein, this Plan may be amended or terminated in
whole or in part by the Board of Directors, in its sole discretion, but no such
action shall adversely affect or alter any right or obligation with respect to
any Option or Incentive Stock Option Agreement then in effect, except to the
extent that any such action shall be required or desirable (in the opinion of
the Corporation or its counsel) in order to comply with the Code or any rule or
regulation promulgated or proposed thereunder.

 

13. BURDEN AND BENEFIT.

 

The terms and provisions of this Plan shall be binding upon, and shall inure to
the benefit of, each Participant and such Participant's executors and
administrators, estate, heirs and personal and legal representatives.

 

14. HEADINGS.

 

The headings and other captions contained in this Plan are for convenience and
reference only and shall not be used in interpreting, construing or enforcing
any of the provisions of this Plan.

 

15. INTERPRETATION.

 

Notwithstanding any provision of this Plan or any provision of any Incentive
stock Option Agreement to the contrary, this Plan and each Incentive Stock
Option Agreement are intended to comply with all requirements for qualification
under the Code and with any rule or regulation promulgated or proposed
thereunder, and shall be interpreted and construed in a manner which is
consistent with this Plan and each Incentive Stock Option Agreement being so
qualified.

 

5

 

UNANIMOUS WRITTEN CONSENT OF

THE BOARD OF DIRECTORS AND SHAREHOLDERS OF

CONSORTEUM HOLDINGS, INC.

 

 

The undersigned, being all of the directors and shareholders of CONSORTEUM
HOLDINGS, INC. (the "Corporation"), a Nevada corporation, acting pursuant to the
Nevada Corporation Law, hereby waive any notice requirement and consent in
writing to the adoption of the following resolutions as though adopted at a duly
noticed and called meeting of the directors held on January 1, 2012:

 

WHEREAS, pursuant to the Incentive Stock Option Plan of the Corporation (the
"Plan"), and in recognition of the continuing contributions to the operating
progress and earning power of the Corporation made by certain employees of the
Corporation, the Corporation desires to offer certain shareholders an option for
equity participation in the Corporation;

 

RESOLVED, THEREFORE, that the Plan is hereby adopted.

 

 

RESOLVED FURTHER, that the appropriate officer or officers of the Corporation,
acting for and on behalf of the Corporation, shall be, and hereby are,
authorized, empowered and directed to enter into and execute an Incentive Stock
Option Agreement with each such employee, with such terms and provisions as the
board of directors have approved.

 

RESOLVED FURTHER, a copy of each such Incentive Stock Option Agreement as
executed be inserted in the Minutebook of the Corporation.

 

IN WITNESS WHEREOF, the undersigned have executed this Combined Unanimous
Written Consent of the directors and shareholders as of the date first above
written.

 

 

 

  /s/ Patrick Shuster                        Secretary

 

 

 



6

